            Case 1:18-cv-07799-JMF Document 18 Filed 01/07/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
––––––––––––––––––––––––––––– x
SDL, plc                                  : Case No. 18-cv-07799 (JMF)
                                          :
                       Plaintiff,         : DECLARATION OF
                                          : CHRIS LAROCCO, ESQ. IN
           - against –                    : SUPPORT OF DEFENDANT’S
                                          : MOTION TO DISMISS
AVAYA, INC.                               : THE AMENDED COMPLAINT
                                          :
                               Defendant. :
                                          :
––––––––––––––––––––––––––––– x

       CHRIS LAROCCO, Esq., an attorney admitted to practice law before this Court and the

Courts of the State of New York, hereby declares as follows pursuant to 28 U.S.C. § 1746:

       1.       I am a member of the law firm Bryan Cave Leighton Paisner LLP, attorneys for

defendant Avaya, Inc. (“Avaya”). I submit this declaration in support of Defendant’s Motion to

Dismiss the Amended Complaint filed by plaintiff SDL, plc.

       2.       Attached hereto as Exhibit A are true and correct copies of excerpts from various

documents filed in the bankruptcy case captioned, In re: Avaya, Inc., et al., Case No. 1:17-bk-

10089-SMB (Bankr. S.D.N.Y.) (the “Bankruptcy Case”). These excerpts appear in the order in

which they were filed on the Bankruptcy Case docket. Should the Court require full and

complete copies of these documents, they can be provided upon request.


       I declare under penalty of perjury that the foregoing is true and correct.

Dated: January 7, 2019
       New York, New York


                                                         /s/ Chris LaRocco
                                                        CHRIS LAROCCO, ESQ.
